DETAILED ACTION
This communication is in response to Applicant’s amendment filed on March 08, 2022. Claims 21, 23-24, 26-27 and 31-37 have been amended, claims 28-30 and 38-40 have been canceled. Claims 21-27 and 31-37 are pending and directed towards COMMUNICATION APPARATUS AND METHOD FOR SECURE LOW POWER TRANSMISSION. Examiner acknowledges Applicant’s amendment to specification and claims, and therefore withdraws the previous office action’s objections to the specification, the claims, the 35 USC § 112 rejection, and the 35 USC § 101 rejection. However, due to the change in scope of the claims in the amendment, a new rejection under 35 USC § 103 is presented herein. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 21-27 and 31-37 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21 and 31 recite the limitation “does not includes the first part of the TSF timer of the communication apparatus for MIC verification” which is vague and not clear. It is not understood how the first part of the TSF, that was used to compute the MIC, is not included in the MIC verification. The specification pointed in para [0066]-[0069] that a pre-processed TSF* was used to compute and verify the MIC, which take in consideration the negative/positive clock drift between the STA and the AP. For examination purposes, the examiner interpreted the first part of the TSF time as any current time parameter used in computing a MIC value, which implies that it will not be used in the verification because of the clock drift.
Other claims rejected by dependency of rejected claims 21 and 31. 

Response to Arguments
Applicant's arguments filed on March 08, 2022 with respect to 35 U.S.C. 102 and 103 rejections have been fully considered but they are moot in view of the new grounds of rejections. Applicant’s argument have been addressed in the rejections below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21, 24-26, 31, and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Benoit et al. U.S. Patent Pub. No. 2016/0057703 A1 (hereinafter “Benoit”) in view of Lou et al. US 2020/0196241 A1 (hereinafter “Lou”)

As per claims 21 and 31, Benoit teaches a communication apparatus and method comprising: 
circuitry which, in operation, uses both a temporal key and a first part of a Time Synchronization Function (TSF) timer of the communication apparatus to compute a Message Integrity Code (MIC) (Calculation of the FAC [MIC] starts with deriving a key, k, from the TK used in a previous session, at 2262. The derivation of k from the TK may be performed by using a strong hashing algorithm (e.g., SHA256, SHA3) on the TK, although any of a number of mathematical functions known in the art may be used to derive k from the TK. The key, k, is then used as a key in a lightweight cipher algorithm 2264 that is used to encipher the RA, TA, TV [a time value field including a time value to be used by the STA to resynchronize the clock of the STA], and N. The output of enciphering the RA, TA, TV, and N with k is the FAC. Benoit, para [0171]-[0172]) (The wireless device 302 may include a processor 304 which controls operation of the wireless device 302. Benoit, para [0076]); and 
a transmitter which, in operation, transmits, to a station associated with the communication apparatus, a Wake-Up Radio (WUR) frame with the MIC (The wireless device 302 may also include a housing 308 that may include a transmitter. Benoit, para [0077]) (When it is the correct time to transmit the wake-up frame, the AP transmits the clock resynchronization frame, including the FC, RA, TV, N, and FAC fields. Benoit, para [0172]),
wherein the WUR frame wakes up the station associated with the communication apparatus (an AP may include a FAC in a wake-up frame (e.g., the wake-up frames illustrated in FIGS. 8-10), and a receiving STA may use the FAC to authenticate the received frame before waking up a primary radio of the STA. Benoit, Para [0126]) ([multiple stations associated with access point that transmits WUR frame wake up signals]. Benoit, Fig.1)
Benoit does not explicitly teach wherein the WUR frame includes a second part of the TSF timer of the communication apparatus for time adjustment and does not includes the first part of the TSF timer of the communication apparatus for MIC verification. 
However, Lou teaches wherein the WUR frame includes a second part of the TSF timer of the communication apparatus for time adjustment and does not includes the first part of the TSF timer of the communication apparatus for MIC verification (A partial TSF field may be included in a WUR frame, such as WUR beacon frames, e.g., to keep WUR STAs in WUR mode syncing up to the TSF timer. Since the value of the partial TSF (PT) may change, a STA receiving a wake up frame may need to use the current and/or increased future TP value to evaluate whether the received WUR frame is destined for its own BSS by adding the embedded BSSID field, and/or the STA's WID, GID and/or TID, and evaluate whether the FCS or CRC in the WUR frame can be correctly verified […] the partial TSF field may not be included in the process of verifying FCS/CRC of the WUR frame. For example, when a WUR STA in WUR mode receives a WUR frame, it may exclude the partial TSF field, and plug in the embedded BSSID field and evaluate whether the FCS/CRC can be correctly verified for the received WUR frame. Lou, para [0256]-[0257]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Benoit in view of Lou. One would be motivated to do so, to use multiple parts of TSF for synchronization and code authentication. (Lou, para [0256]).

As per claims 24 and 34, Benoit and Lou teach the communication apparatus and method according to Claims 21 and 31, wherein: 
the communication apparatus maintains the TSF timer and the station maintains a station TSF timer (The receiving STA may use the LSBs to correct for AP/STA clock offset. The STA may update its local clock to resynchronize with the AP clock. Benoit, para [0099]), and 
the station uses the station TSF timer to generate a local MIC for comparison with the MIC included in the received WUR frame (the apparatus may take one or more actions based on whether or not an authentication code included in the frame matches a local authentication code. Benoit, para [0130])( The output of enciphering the RA, TA, TV, and N with k is the local FAC 2274. Because the key k, RA, TA, TV, N, and lightweight cipher algorithms used by the AP and STA are identical, the local FAC 2274 computed by the STA is identical to the FAC 2266 computed by the AP. Benoit, para [0176])

As per claims 25 and 35, Benoit and Lou teach the communication apparatus and method according to Claims 21 and 31, wherein the circuitry uses a transmitter address to compute the MIC (Calculation of the FAC [MIC] starts with deriving a key, k, from the TK used in a previous session, at 2262. The derivation of k from the TK may be performed by using a strong hashing algorithm (e.g., SHA256, SHA3) on the TK, although any of a number of mathematical functions known in the art may be used to derive k from the TK. The key, k, is then used as a key in a lightweight cipher algorithm 2264 that is used to encipher the RA, TA [transmitter address], TV, and N [a sequence number field including the sequence number]. The output of enciphering the RA, TA, TV, and N with k is the FAC. Benoit, para [0171]-[0172]).

As per claims 26 and 36, Benoit and Lou teach the communication apparatus and method according to Claims 21 and 31, wherein the MIC is included in a Frame Check Sequence (FCS) field of the WUR frame (a Frame Check Sequence (FCS) field (e.g., FCS field 616 shown in FIGS. 8-12) of a frame may be replaced by a Frame Authentication Code (FAC) field in order to allow a receiving device to authenticate the message. Benoit, para [0128]).

Claims 22 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Benoit et al. U.S. Patent Pub. No. 2016/0057703 A1 (hereinafter “Benoit”) in view of Lou et al. US 2020/0196241 A1 (hereinafter “Lou”) and further in view of Qi et al. U.S. Patent Pub. No. 2007/0264954 A1 (hereinafter “Qi”).

As per claims 22 and 32, Benoit and Lou teach the communication apparatus and method according to Claims 21 and 31. Benoit does not explicitly teach wherein the temporal key is a WUR Temporal Key, and the circuitry uses the WUR Temporal Key to compute the MIC for protecting the WUR frame which is an individually addressed WUR frame.
However, Qi teaches wherein the temporal key is a WUR Temporal Key, and the circuitry uses the WUR Temporal Key to compute the MIC for protecting the WUR frame which is an individually addressed WUR frame (A key identification (ID) field 430 is also included in the format and identifies an integrity pairwise temporal key (IPTK) [Pairwise Keys are used for unicast communication between a pair of devices] between the paging controller and STA used to compute a message integrity code (MIC) for a MIC field. Qi, para [0032])(the STA checks the paging indication action frame [WUR] to see if it has been paged and if the paging indication is trusted, if the STA has been paged and the paging indication is trusted, the STA checks the paging event type and decides whether or not to fully "wake-up" to exit the paging mode and resume communication within the network. Qi, para [0039]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the modified system of Benoit so that wherein the temporal key is a WUR Temporal Key, and the circuitry uses the WUR Temporal Key to compute the MIC for protecting the WUR frame which is an individually addressed WUR frame. One would be motivated to do so, to provide protection against the replay attacks and enhance the security of the system. (Qi, para [0032]).

Claims 23, 27, 33, 37 and are rejected under 35 U.S.C. 103 as being unpatentable over Benoit et al. U.S. Patent Pub. No. 2016/0057703 A1 (hereinafter “Benoit”) in view of Lou et al. US 2020/0196241 A1 (hereinafter “Lou”) and further in view of Yang et al. U.S. Patent Pub. No. 2018/0063788 A1 (hereinafter “Yang”)

As per claims 23 and 33, Benoit and Lou teach the communication apparatus and method according to Claims 21 and 31. Benoit does not explicitly teach wherein the temporal key is a WUR integrity group Temporal Key, and the circuitry uses the WUR integrity group Temporal Key to compute the MIC for protecting the WUR frame which is a broadcast WUR frame or a group addressed WUR frame (the authenticity and integrity protection on the first frame is provided by broadcast/multicast integrity protocol (BIP) as defined in IEEE 802.11 technical standards. The BIP provides integrity and replay protection for group addressed robust Management frames. […]. The MME includes a MIC field containing a MIC value, a Key ID field identifying the integrity group temporal key (IGTK) used for computing the MIC value. Yang, para [0074]) 
However, Yang teaches wherein the temporal key is a WUR integrity group Temporal Key, and the circuitry uses the WUR integrity group Temporal Key to compute the MIC for protecting the WUR frame which is a broadcast WUR frame or a group addressed WUR frame. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the modified system of Benoit so that the temporal is a WUR integrity group Temporal Key, and the circuitry uses the WUR integrity group Temporal Key to compute the MIC for protecting the WUR frame which is a broadcast WUR frame or a group addressed WUR frame. One would be motivated to do so, to provide protection against the replay attacks. (Yang, para [0074]).

As per claims 27 and 37, Benoit and Lou teach the communication apparatus and method according to Claims 21 and 31. Benoit does not explicitly teach wherein the MIC is computed from an identifier ID field of the WUR frame. 
However, Yang teaches wherein the MIC is computed from an ID field of the WUR frame (a Key ID field identifying the integrity group temporal key (IGTK) used for computing the MIC value. Yang, para [0074])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the modified system of Benoit so that the MIC is computed from an ID field of the WUR frame. One would be motivated to do so, to provide protection against the replay attacks. (Yang, para [0074]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A. Asterjadhi et al. US 2018/0234918 A1 directed to wakeup radio synchronization techniques.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALID M ALMAGHAYREH whose telephone number is (571)272-0179. The examiner can normally be reached Monday - Thursday 8AM-5PM EST & Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SALEH NAJJAR can be reached on (571)272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Respectfully submitted

/KHALID M ALMAGHAYREH/            Examiner, Art Unit 2492                                                                                                                                                                                            
/SALEH NAJJAR/            Supervisory Patent Examiner, Art Unit 2492